DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is responsive to the Amendment filed on 01/25/2021.

Claim Objections
3.	Claims 1, 9 and 12 are objected to because of the following informalities:  
In Claim 1, line 15, the phrase ”the modulutor” should be changed to – the modulator --.  
In Claim 9, line 5, the phrase ”the optical circulator” should be changed to – the first optical circulator --.  
In Claim 12, line 2, the phrase ”the optical circulator” should be changed to – the first optical circulator --.  
Appropriate correction is required.
                                                    
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,601,513 (Campos). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-24 of the .
Instant Application No. 16/827,792 (Claims 1 and 21)
US Patent No. 10,601,513 (Claim 1)
           An apparatus for a communications network, comprising:
           a first optical circulator configured to collect, from the communications network, a seed source spanning a wavelength range;

            An apparatus for a communications network, comprising:
           a first optical circulator configured to collect, from the communications network, a seed source spanning a wavelength range (i.e., see Claim 1 of US Patent No. 10,601,513);

        a laser diode configured to output an output signal comprising primarily the wavelength collected at the first optical circulator;

        a laser diode configured to output an output signal comprising primarily the wavelength collected at the first optical circulator (i.e., see Claim 1 of US Patent No. 10,601,513);

a second optical circulator in communication with the laser diode and configured to collect the output signal from the laser diode; and
          a modulator in operable communication with the first optical circulator and configured to modulate the output signal,
         wherein the first optical circulator is further configured to collect the modulated signal from the modulator and direct the modulated signal to the communications network.



         a second optical circulator in communication with the laser diode and configured to collect the output signal from the laser diode (i.e., see Claim 1 of US Patent No. 10,601,513); and
          a modulator in operable communication with the first optical circulator and configured to modulate the output signal,
         wherein the first optical circulator is further configured to collect the modulated signal from the modulator and direct the modulated signal to the communications network (i.e., see Claim 1 of US Patent No. 10,601,513).





Regarding claim 2, as similarly described above, Campos discloses further comprising: a filter configured to: collect and separate the seed source and a downstream signal; and a first photodetector in communication with the filter (i.e., see Claim 2 of US Patent No. 10,601,513).
Regarding claim 3, as similarly described above, Campos discloses wherein the output signal is based at least in part on injection locking the laser diode using the seed source (i.e., see Claim 3 of US Patent No. 10,601,513).
Regarding claim 4, as similarly described above, Campos discloses wherein the second optical circulator is disposed between the laser diode and the modulator (i.e., see Claim 1 of US Patent No. 10,601,513).
Regarding claim 5, as similarly described above, Campos discloses wherein the second optical circulator is disposed between the modulator and the laser diode (i.e., see Claim 4 of US Patent No. 10,601,513).
Regarding claim 6, as similarly described above, Campos discloses wherein the laser diode further comprises a front facet and  wherein the laser diode is further configured to collect the seed source at the front facet (i.e., see Claim 5 of US Patent No. 10,601,513).

Regarding claim 8, as similarly described above, Campos discloses wherein the laser diode further comprises a rear facet and wherein the laser diode is configured to collect the seed source by the rear facet (i.e., see Claim 7 of US Patent No. 10,601,513).
Regarding claim 9, as similarly described above, Campos discloses further comprising: a photodetector in one-way communication with the second optical circulator and configured to collect a portion of the seed source reflected from the rear facet of the laser diode to the photodetector, by the second optical circulator (i.e., see Claim 8 of US Patent No. 10,601,513).

Instant Application No. 16/827,792 (Claim 10)
US Patent No. 10,601,513 (Claim 9)
            an apparatus for a communications network, comprising:
a first optical circulator configured to collect a combined signal comprising a downstream signal and a seed source spanning a wavelength range;



a first optical circulator configured to collect a combined signal comprising a downstream signal and a seed source spanning a wavelength range (i.e., see Claim 9 of US Patent No. 10,601,513);

a filter configured to collect the combined signal from the first optical circulator and separate the downstream signal and from the seed source;


        a filter configured to collect the combined signal from the first optical circulator and separate the downstream signal and from the seed source (i.e., see Claim 9 of US Patent No. 10,601,513);

        a laser diode configured to collect the seed source from the filter and output an output signal comprising primarily the wavelength range based 

a laser diode configured to collect the seed source from the filter and output an output signal comprising primarily the wavelength range based 

a first modulator configured to modulate the output signal; and
         a first modulator configured to modulate the output signal (i.e., see Claim 9 of US Patent No. 10,601,513); and
        a second optical circulator in communication with the filter and disposed between the laser diode and the first modulator, 
         wherein the first optical circulator is further configured to collect a first modulated signal from the first modulator and direct the first modulated signal to the communications network.
         a second optical circulator in communication with the filter and disposed between the laser diode and the first modulator, 
         wherein the first optical circulator is further configured to collect a first modulated signal from the first modulator and direct the first modulated signal to the 


Regarding claim 11, as similarly described above, Campos discloses wherein the second optical circulator is (i) in one-way communication with the filter and the first modulator and (ii) in two-way communication with the laser diode (i.e., see Claim 9 of US Patent No. 10,601,513).
Regarding claim 12, as similarly described above, Campos discloses further comprising: a second modulator disposed between the first optical circulator and the second optical circulator, wherein the second modulator is configured to (i) collect the output signal from the second optical circulator and (ii) direct a second modulated signal to the first optical circulator; and a phase shift element disposed between the first modulator and the second optical circulator (i.e., see Claim 10 of US Patent No. 10,601,513).
Regarding claim 13, as similarly described above, Campos discloses wherein the seed source is a coherent signal (i.e., see Claim 11 of US Patent No. 10,601,513).

10,601,513).
Regarding claim 15, as similarly described above, Campos discloses further comprising a polarization combiner disposed between the first optical circulator and the first modulator (i.e., see Claim 14 of US Patent No. 10,601,513).
Regarding claim 16, as similarly described above, Campos discloses further comprising: a third modulator disposed between the polarization beam splitter and the first optical circulator, wherein the third modulator is configured to input a polarized signal from the polarization beam splitter; a fourth modulator; and a second phase shift element disposed between the polarization beam splitter and the fourth  modulator, wherein the fourth modulator is configured to input the phase shifted signal from the second phase shift element (i.e., see Claim 13 of US Patent No. 10,601,513).
Regarding claim 17, as similarly described above, Campos discloses wherein the first modulator is configured to use coherent modulation such that the modulated signal comprises more than one data stream (i.e., see Claim 15 of US Patent No. 10,601,513).

Regarding claim 19, as similarly described above, Campos discloses wherein the laser diode is configured to collect any seed source of a plurality of seed sources each spanning a unique wavelength range (i.e., see Claim 17 of US
Patent No. 10,601,513).
Regarding claim 20, as similarly described above, Campos discloses wherein the filter is further configured to direct the downstream signal to a photodetector (i.e., see Claim 18 of US Patent No. 10,601,513).
Regarding claim 22, as similarly described above, Campos discloses wherein generating the output signal further comprises injection locking the laser diode using the seed source (i.e., see Claims 1 and 9 of US Patent No. 10,601,513).
Regarding claim 23, as similarly described above, Campos discloses wherein generating the output signal further comprises driving the laser diode at a constant current (i.e., see Claims 1 and 9 of US Patent No. 10,601,513).
Regarding claim 24, as similarly described above, Campos discloses wherein  modulating the output signal comprises modulating the output signal based at .

Allowable Subject Matter
6.	Claims 1-24 are allowed (if overcome the double patenting above).

7.	 The following is an examiner’s statement of reasons for allowance: 
Claims 1-9 and 21-24 are allowable because Cheng (Pub. No.: US 2011/0091214), Eiselt et al (Pub. No.: US 2015/0030334), and Qian et al (Pub. No.: US 2010/0215368), takes alone or in combination, fails to teach a first optical circulator configured to collect, from the communications network, a seed source spanning a wavelength range; a laser diode configured to output an output signal comprising primarily the wavelength range collected at the first optical circulator; a second optical circulator in communication with the laser diode and configured
to collect the output signal from the laser diode; and a modulator in operable communication with the first optical circulator and configured to modulate the output signal, wherein the first optical circulator is further configured to collect the modulated signal from the modulator and direct the modulated signal to the communications network.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
8.	Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive.
	The applicant fails to file a terminal disclaimer to overcome the double patenting above. Therefore, the double patenting is still maintained.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


/HANH PHAN/Primary Examiner, Art Unit 2636